Case: 4:16-cv-02163-CDP Doc. #: 300 Filed: 04/09/21 Page: 1 of 10 PageID #: 5496




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

PEOPLE FOR THE ETHICAL                    )
TREATMENT OF ANIMALS, INC.,               )
et al.,                                   )
                                          )
            Counterclaim Plaintiffs,      )
                                          )
      vs.                                 )        Case No. 4:16 CV 2163 CDP
                                          )
ANDREW SAWYER,                            )
                                          )
            Counterclaim Defendant.       )

                          ORDER OF CIVIL CONTEMPT

      This matter is before the Court on Counterclaim Plaintiff People for the

Ethical Treatment of Animals, Inc.’s (PETA) Second Motion for Order to Show

Cause Why Counterclaim Defendant Andrew Sawyer Should Not Be Held in

Contempt. ECF 283. PETA asserts that Sawyer has failed to comply with

numerous orders of this Court relative to the transfer of the chimpanzee “Joey,”

including this Court’s August 24, 2020 Order requiring him to transfer Joey to the

Center for Great Apes. ECF 267. Sawyer responded to PETA’s motion on

November 11, 2020, and asserted that he is unable and/or unwilling to comply with

the Court’s order because doing so would violate his Fifth Amendment protection

against compelled self-incrimination.
Case: 4:16-cv-02163-CDP Doc. #: 300 Filed: 04/09/21 Page: 2 of 10 PageID #: 5497




      For the following reasons, I find that Andrew Sawyer is in civil contempt

with this Court’s August 24, 2020 Order. I will deny PETA’s request for a hearing

to show cause as moot, as Sawyer has admitted his noncompliance and has not

proffered any defense which would necessitate a hearing.

                      Factual and Procedural Background

      On November 20, 2019, the Court entered summary judgment for PETA on

its Endangered Species Act claims against Sawyer, terminated Sawyer’s ownership

and possessory rights with respect to Joey, and directed the parties to meet and

confer to determine if they could reach a mutually acceptable agreement on an

accredited sanctuary for Joey’s relocation. ECF 203. The parties were unable to

reach an agreement, as Sawyer did not cooperate with PETA or suggest any

appropriate sanctuaries; accordingly, on March 9, 2020, the Court entered the

following relevant orders:

      IT IS FURTHER ORDERED that PETA’s proposal for the
      placement of the chimpanzee “Joey” is granted; Joey must be
      transferred to the Center for Orangutan and Chimpanzee
      Conservation, Inc. (d/b/a the “Center for Great Apes”) in Wauchula,
      FL, as soon as practicable or no later than 90 days following entry of
      this Order.

      IT IS FURTHER ORDERED that counter-defendant Andrew
      Sawyer is enjoined from transferring the chimpanzee “Joey” from his
      current whereabouts until such time as the Center for Great Apes or its
      agent takes possession of Joey to effectuate the transfer to the
      sanctuary.


                                         2
Case: 4:16-cv-02163-CDP Doc. #: 300 Filed: 04/09/21 Page: 3 of 10 PageID #: 5498




ECF 225 at pg. 22-23 (emphasis in original). On June 8, 2020, PETA filed its First

Motion for Order to Show Cause Why Counterclaim Defendant Andrew Sawyer

and Nonparty Bhagavan Antle Should Not Be Held In Contempt. ECF 242. In its

motion, PETA alleged that Sawyer had transferred Joey to a private facility owned

by a third party, and that he was refusing to communicate with PETA with regard

to Joey’s Court-ordered transfer to the Center for Great Apes. Sawyer responded

by challenging the language of the Order, contending that did not require him to

take any affirmative steps with respect to Joey’s transfer. Accordingly, on August

24, 2020, the Court revised the disputed language of the Order as follows:

            IT IS FURTHER ORDERED that Counterclaim Defendant
      Andrew Sawyer must transfer the chimpanzee “Joey” to the Center for
      Orangutan and Chimpanzee Conservation, Inc. (d/b/a the “Center for
      Great Apes”) in Wauchula, FL, as soon as practicable and by no later
      than 60 days following the entry of this Order.

            IT IS FURTHER ORDERED that if Counterclaim Defendant
      Andrew Sawyer is unable to transfer the chimpanzee “Joey” to the
      Center for Orangutan and Chimpanzee Conservation, Inc. (d/b/a the
      “Center for Great Apes”) in Wauchula, FL, within 60 days of this
      Order, Sawyer must confer with counsel for Counterclaim Plaintiff
      PETA and facilitate, cooperate with, assist with, and otherwise lend
      any support necessary to effectuate the transfer of Joey to the Center
      for Great Apes or to the possession of an authorized agent thereof.

             IT IS FURTHER ORDERED that Counterclaim Defendant
      Andrew Sawyer is prohibited from acting alone or in concert with any
      other person to transfer, relocate, hide, destroy, or otherwise act or fail
      to act in any way relative to the chimpanzee “Joey” which would


                                          3
Case: 4:16-cv-02163-CDP Doc. #: 300 Filed: 04/09/21 Page: 4 of 10 PageID #: 5499




      prevent, frustrate, impede, delay, or in any way hinder the transfer of
      Joey to the Center for Orangutan and Chimpanzee Conservation, Inc.
      (d/b/a the “Center for Great Apes”) in Wauchula, FL, or into the
      possession of an authorized agent thereof.

ECF 267. On September 23, 2020, Sawyer filed a Motion for Clarification in

which he requested the Court to issue an improper advisory opinion regarding the

merits of his asserted Fifth Amendment right not to divulge information related to

Joey. ECF 272. For that reason, the Court summarily denied Sawyer’s motion on

October 8, 2020. ECF 276. The next day, on October 9, 2020, Sawyer filed a

Motion to Modify the August 24, 2020 Order. ECF 277. Sawyer’s motion raised a

borderline frivolous argument that PETA’s general assertion that it knew of Joey’s

present whereabouts rendered the Court’s Order to provide information and

assistance to PETA as moot. As Joey had not yet been transferred as ordered, the

Court denied Sawyer’s motion on October 14, 2020, reaffirming that “no factual

circumstances have changed, and my [August 24, 2020] Order remains in effect.”

ECF 280.

      PETA thereafter filed the pending motion for an order to show cause as to

why Sawyer should not be held in contempt on October 26, 2020. PETA indicates

that its counsel communicated with Sawyer’s attorney regarding proposed dates for

Joey’s arrival at the approved sanctuary, and that Sawyer, through his attorney,

flatly refused to provide any information or assistance to PETA regarding Joey’s


                                         4
Case: 4:16-cv-02163-CDP Doc. #: 300 Filed: 04/09/21 Page: 5 of 10 PageID #: 5500




transfer. Sawyer responds by again asserting that divulging any information

whatsoever regarding Joey—and the act of transferring Joey itself—would

implicate his Fifth Amendment right against self-incrimination and potentially

form the basis for a federal criminal investigation.

                                           Legal Analysis

       The Court has entered judgment against Sawyer, terminated Sawyer’s rights

of ownership and possession of Joey, and ordered Sawyer to transfer custody of

Joey to the Center for Great Apes. The Court has thus found that Sawyer was in

physical possession of Joey or otherwise in control of and responsible for the

conditions of Joey’s confinement, and that he possessed Joey in a manner which

violated various provisions of the Endangered Species Act, 16 U.S.C. §1531 et

seq.1 Accordingly, to avoid being held in contempt for his failure to comply with

my Order to transfer Joey, Sawyer bears the burden of producing evidence to

support his claim that he is presently unable to comply:

       [A] mere assertion of ‘present inability’ is insufficient to avoid a civil
       contempt finding. Rather, alleged contemnors defending on the
       ground of inability must establish: (1) that they were unable to
       comply, explaining why ‘categorically and in detail;’ (2) that their


1
  Sawyer additionally admitted in a Court filing that he had “already transferred a chimpanzee
known as Joey from the Missouri Primate Foundation” before PETA’s counterclaim was filed,
indicating Sawyer is personally knowledgeable of and responsible for Joey’s present
whereabouts. ECF 29. Sawyer has not presented any evidence to suggest otherwise.



                                               5
Case: 4:16-cv-02163-CDP Doc. #: 300 Filed: 04/09/21 Page: 6 of 10 PageID #: 5501




      inability to comply was not ‘self-induced;’ and (3) that they made ‘in
      good faith all reasonable efforts to comply.’”

Chicago Truck Drivers v. Bhd. Lab. Leasing, 207 F.3d 500, 506 (8th Cir. 2000)

(internal citations omitted). A bare, unsupported assertion of the Fifth Amendment

privilege against self-incrimination is not a proper substitute for the evidentiary

proof required to show one’s present inability to comply with an enforcement

order: “This testimonial [Fifth Amendment] privilege, however, does not relieve

[defendant] of his burden to demonstrate a present inability to comply with the

turnover orders.” United States v. Rylander, 460 U.S. 752, 758 (1983); accord

United States v. Baker, 721 F.2d 647, 650 (8th Cir. 1983) (“[T]he district court

incarcerated appellant solely for his failure to produce documents that the court

determined were in his possession or control, not his failure to testify.”).

                                Civil Contempt Sanctions

      The deadline for transferring Joey to the Center for Great Apes has long

passed; Sawyer has not personally transferred Joey, he has not cooperated with

PETA’s efforts to effectuate Joey’s transfer, and he is apparently collaborating

with a non-party to obfuscate Joey’s whereabouts, further frustrating the execution

of my Orders. Sawyer’s bare Fifth Amendment assertion is plainly insufficient to

excuse his noncompliance—nothing in my Orders compels Sawyer to testify

against himself, but simply orders that he relinquish possession of a chimpanzee he


                                           6
Case: 4:16-cv-02163-CDP Doc. #: 300 Filed: 04/09/21 Page: 7 of 10 PageID #: 5502




no longer has any right to keep. As discussed above, Sawyer has previously

admitted that he relocated Joey, and he has not since offered any evidence showing

that he is presently unable to comply with the Court’s clear directives.

      Because Sawyer’s noncompliance is willful, and in light of his expressed

intention to indefinitely ignore this Court’s commands, I hereby find him in civil

contempt of my August 24, 2020 Order, and I will impose a civil contempt

coercive sanction against him in the amount of $50.00 per day for each day that he

refuses to comply, beginning on the date this Order is issued and continuing each

day until he purges himself of contempt by taking any of the following actions:

      1. Personally arranging for and effectuating the safe transfer of the

         chimpanzee “Joey” into the custody of the Center for Orangutan

         and Chimpanzee Conservation, Inc. (d/b/a the “Center for Great

         Apes”) in Wauchula, FL;

      2. Producing the chimpanzee “Joey” and relinquishing physical custody to

         PETA or an authorized agent thereof for the purpose of transferring Joey

         to the Center for Orangutan and Chimpanzee Conservation, Inc. (d/b/a

         the “Center for Great Apes”) in Wauchula, FL;

      3. Submitting a joint status report with PETA indicating that the parties

         have reached an agreement as to a specific plan for Joey’s safe and timely




                                          7
Case: 4:16-cv-02163-CDP Doc. #: 300 Filed: 04/09/21 Page: 8 of 10 PageID #: 5503




         transfer to the Center for Orangutan and Chimpanzee Conservation, Inc.

         (d/b/a the “Center for Great Apes”) in Wauchula, FL.; or

      4. Filing with the Court a specific plan for Joey’s safe and timely transfer to

         the Center for Orangutan and Chimpanzee Conservation, Inc. (d/b/a the

         Center for Great Apes) in Wauchula, FL. Any proposal shall include the

         date of Joey’s relocation to the Center of Great Apes, which must occur

         as soon as the Center for Great Apes is able to accommodate Joey’s

         placement or within twenty-one (21) days following the entry of this

         Order, whichever is later. If PETA does not join in Sawyer’s filing or

         objects to Sawyer’s proposal, the Court shall, in its discretion, hold an

         evidentiary hearing to assess the adequacy of Sawyer’s proposal and

         determine whether additional contempt sanctions are warranted.

I will additionally require Sawyer to pay PETA its reasonable attorneys’ fees and

expenses incurred in the filing of this motion both as a sanction under the Court’s

inherent powers to enforce its own orders, and to partially compensate PETA for

the substantial time and expense incurred attempting to obtain compliance with my

Order. Sawyer is warned that his continued and intentional refusal to obey the

orders of this Court, including the August 24, 2020 Order and this Order of Civil




                                         8
Case: 4:16-cv-02163-CDP Doc. #: 300 Filed: 04/09/21 Page: 9 of 10 PageID #: 5504




Contempt, will result in continued sanctions, which may include incarceration until

the contempt is purged.

      Accordingly,

      IT IS HEREBY ORDERED that Counterclaim Plaintiff People for the

Ethical Treatment of Animals’ Second Motion for Order to Show Cause Why

Andrew Sawyer Should Not be Held Contempt [283] is GRANTED in part;

Counterclaim Defendant Andrew Sawyer is held in civil contempt for his willful

failure to comply with this Court’s August 24, 2020 Order.

      IT IS FURTHER ORDERED that PETA’s request for a show cause

hearing is denied as moot.

      IT IS FURTHER ORDERED that a civil contempt coercive sanction is

levied against Andrew Sawyer in the amount of $50.00 per day for each day that

he refuses to comply with this Court’s August 24, 2020 Order and this Order of

Civil Contempt, beginning on the date this Order is issued and continuing until

Sawyer purges himself of contempt by taking any of the actions specified herein.

Payment shall be made to the Clerk of Court.

      IT IS FURTHER ORDERED that PETA shall serve a copy of this Order

by mail upon Sawyer, and the Clerk of Court shall mail a copy of this Order to

Andrew Sawyer at 9397 S.W. Locust St., Tigard, OR 97223.




                                         9
Case: 4:16-cv-02163-CDP Doc. #: 300 Filed: 04/09/21 Page: 10 of 10 PageID #: 5505




       IT IS FURTHER ORDERED that Andrew Sawyer shall pay to PETA its

reasonable attorneys’ fees and expenses incurred in the filing of this motion.




                                       _______________________________
                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE
Dated this 9th day of April, 2021.




                                         10
